Citation Nr: 1137892	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

For purposes of clarifying the issue presently on appeal, the Board notes that initially the Veteran's July 2005 petition to reopen service connection for PTSD stated that he intended to reopen the claim for PTSD, and "all other claims for service-connected disability." Responding to this statement, the RO's August 2005 correspondence requested that the Veteran elucidate what were the additional conditions (besides PTSD) for which service connection was being sought.           The Veteran did not address this inquiry. Consequently, the only appellate matter presently before the Board is a petition to reopen service connection for PTSD.


FINDINGS OF FACT

1. Through a December 1995 rating decision, the RO denied the Veteran's original claim for service connection for PTSD, major depression and drug abuse. 

2. An April 2003 rating decision last denied a petition to reopen the claim as it pertained to service connection for PTSD.

3. Since then, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim for service connection for PTSD. 





CONCLUSIONS OF LAW

1. The April 2003 RO rating decision which denied a petition to reopen service connection for PTSD became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has not been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from August 2005, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, while technically issued prior to the Kent decision, the August 2005 notice letter still provided a claim-specific definition of "new and material" evidence in order to reopen the Veteran's claim.  Although the August 2005 letter misidentified the date of the prior final decision as December 1995 instead of April 2003, the basis of both denials is the same, namely the lack of a current diagnosis of PTSD based on a verified stressor.  This error in VCAA notice is harmless.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the August 2005 VCAA notice correspondence was sent prior to issuance of            the May 2006 rating decision adjudicating the claim now before the Board, and  thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining VA outpatient records. There is no indication of any outstanding private medical records to obtain. Inasmuch as the present matter is a petition to reopen, there is no legal duty to provide the Veteran with a VA Compensation and Pension examination. See 38 C.F.R. § 3.159(c)(4) (iii). Meanwhile, in support of his claim, the Veteran provided several personal statements. He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Legal Criteria to Establish Service Connection for PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2011).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f)). The new regulation essentially removes the requirement that there be objective corroboration of a claimed in-service stressor under certain circumstances. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Petition to Reopen

The Veteran's original claim as adjudicated and denied by the RO in a        December 1995 rating decision was for service connection for PTSD, major depression, and drug abuse. Given that the current appeal focuses solely on attempting to reopen service connection for PTSD, the Board's review will center entirely upon this component of the originally denied claim. In this regard, the RO's December 1995 decision denied service connection for PTSD in view of the fact that the psychiatric condition claimed had never been clinically diagnosed. A VA Compensation and Pension examination of June 1995 had shown a diagnosis of mixed substance abuse, and rule out PTSD. A November 1995 VA examination report indicated a diagnosis of depression and marijuana abuse. Absent formal diagnosis of the disability claimed by the Veteran, the RO found reason to deny the claim. As the Veteran did not file a timely Notice of Disagreement (NOD) with this decision, the December 1995 rating decision became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Over the subsequent years, the Veteran filed various petitions to reopen his previously denied claim as it pertained to service connection for PTSD. The most recent petition to reopen was filed in November 2001. An April 2003 RO rating decision decided unfavorably this petition to reopen. Here again, the operative basis for denial was the lack of a clinical diagnosis of PTSD. The RO cited the absence of any medical records showing a confirmed diagnosis of PTSD. Meanwhile, private treatment records dating from July 2002 showed psychiatric diagnoses, but those of anxiety, dementia, depression and manic depression. Also of record though not expressly considered by the RO (since directly considered in an earlier November 1998 rating decision denying benefits) was an in-depth April 1998 VA psychiatric exam (and October 1998 addendum report) which diagnosed major depression with anxiety, but found that the Veteran's "symptoms unlikely meet the criteria for PTSD." A contemporaneous April 1998 VA psychological exam had found little or no support for a diagnosis of PTSD, and instead attributed most of his psychological problems to past drug use and personality disorders pre-existing service entrance. The Veteran again did not commence an appeal of the denial of benefits, and thus the April 2003 rating decision became final on its merits. 

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding the claimed disability, the Board will consider the evidence of record since the April 2003 rating decision, as this constituted the last final denial of a petition to reopen the claim. See Juarez v. Peake, 21 Vet. App. 537, 542 (2008)       (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

With regard to the present inquiry into whether to reopen the Veteran's claim,      the determinative question is as it has always been, one of whether there is competent evidence to substantiate a current clinical diagnosis of PTSD. Crucially, a present diagnosis of the disability claimed is essential under VA law to establish a claim for service connection. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,       2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). The Board reviews the additional evidence received since the April 2003 rating decision last denying the claim with this requirement in mind.

Considering the new evidence obtained since the RO's April 2003 rating decision, there are now on file VA outpatient clinical records dating from October 2001 to February 2006. Reviewing the contents of these records, however, none of them objectively substantiate a diagnosis of PTSD. There is no mention moreover of any instance of mental health treatment, much less a long-term course of individualized treatment or group therapy. To date, these VA medical records comprise the only additional source of medical evidence in support of the Veteran's petition to reopen, and for the reasons stated, do not help substantiate a diagnosis of PTSD.
The remaining evidence on file obtained since April 2003 consists of extensive written correspondence from the Veteran, in which he indicates the basis upon which he seeks entitlement to benefits and intermittently alludes to stressful circumstances from service which he maintains precipitated a psychiatric condition. This record of assertions from the Veteran obviously does not comprise the type of medical evidence that would be necessary to establish a diagnosis of PTSD.        Nor does the Veteran allude to any source of VA or private medical treatment records not yet obtained that would support his claim on this subject. Also, several of the Veteran's assertions presented are generally cumulative of the existing evidence of record. See e.g., Untalan v. Nicholson, 20 Vet. App. 267 (2006)        (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence). 

In summary, there is no competent indication thus far to substantiate a likely diagnosis of PTSD.

The foregoing have been stated, the Board is aware that if there was evidence to support the likelihood of a valid in-service stressor that this also would assist in reopening the Veteran's claim. While the RO in April 2003 did not cite the absence of a verified stressor as determinative, it can be inferred from the decisional rationale that this was factored into the April 2003 decision. To this effect, new and material evidence on either the element of a current diagnosis of PTSD, or a verified stressor, would be sufficient to warrant reopening. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new and material evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating element that was basis for prior denial).
However, the new correspondence does not provide an in-depth explanation of any particular stressor from military service. Notably, the Veteran did not respond to       an August 2005 PTSD stressor questionnaire from the RO requesting more information. Nor is there an allegation of a stressor in relation to fear of hostile military activity, such that it falls within the purview of the revised regulation removing the requirement of independent stressor corroboration. As a result, there is no availability of new information regarding a potential stressor as to support reopening the claim on this alternate basis.

Accordingly, new and material evidence has not been received which demonstrates the reasonable possibility of establishing a current clinical diagnosis of PTSD, or any other critical element of the Veteran's claim. As the criteria for new and material evidence to reopen service connection for PTSD have not been met,           the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim for service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


